Citation Nr: 1602470	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-36 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.   Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for rheumatoid arthritis (claimed as rheumatism).  

3.  Entitlement to service connection for an eye disorder (claimed as poor vision).  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from April 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision and a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	FINDINGS OF FACT	

1.  The Veteran's service connected PTSD does not cause occupational and social impairment, with reduced reliability and productivity; deficiencies in most areas, such as work, school, family relations; judgment, thinking or mood; total occupational and social impairment; or symptoms approximating such impairment.

2.  The claims file is void of any competent evidence linking the Veteran's rheumatoid arthritis to his military service.

3.  The claims file is void of any competent evidence linking a diagnosed eye disorder to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).

2.  Criteria for service connection for rheumatoid arthritis have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Criteria for service connection for an eye disorder have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination with regard to the claim for an increased rating for PTSD (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
With regard to the claims for entitlement to service connection for rheumatoid arthritis and entitlement to service connection for an eye disorder, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in his substantive appeal that he believed a July 2013 medical statement would prove a chronicity of rheumatism since service and that he had an eye condition which was incurred in service.  However, the medical statement merely notes a diagnosis of osteoporosis and a recommendation that the Veteran undergo cataract surgery.  There is no suggestion that either condition was related to the Veteran's service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim of entitlement to service connection for PTSD in September 2013.  In a January 2014 rating decision, the Veteran was granted service connection for PTSD and assigned a rating of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 25, 2013, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

At a December 2013 VA examination, the Veteran was diagnosed with PTSD and age-related cognitive decline unrelated to PTSD and assigned a GAF score of 60.  The examiner indicated that the symptoms attributable to PTSD included nightmares, flashbacks, irritability, anger fits, insomnia, and depression.  Mild memory loss was initially attributed to the Veteran's age-related cognitive decline but was later noted to be a symptom of PTSD as was anxiety.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 30 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the entire appeal period at issue.  The only probative evidence consists of the VA examination dated in December 2013 which is most consistent with the objective criteria for a 30 percent rating due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The objective evidence of record as reported above does not correlate to the criteria for a 50 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  He also did not report experiencing psychiatric symptoms other than those specifically enumerated in the schedular rating criteria which caused impairment consistent with a 50 percent rating.  The Veteran's notice of disagreement merely indicates that he is seeking a rating of 50 percent.  

Turning first to the GAF score that was assigned during the appeal period, the Veteran was assigned a GAF of 60.  A GAF score between 51-60 is assigned when there are "moderate" symptoms.  The Veteran's symptoms of depression, chronic sleep impairment, mild memory loss, and anxiety as described above are specifically enumerated in the schedular criteria for a 30 percent rating.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  

The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the while the Veteran's PTSD did cause some impairment, this impairment was not so profound as to cause even occupational and social impairment with reduced reliability and productivity.  Consequently, the PTSD symptoms have not been shown to meet the next higher rating of 50 percent. 

As such, a schedular rating in excess of 30 percent is not found to be warranted at any time during the relevant time period on appeal.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the time period at issue for the Veteran's service connected PTSD is adequate in this case.  The Veteran's primary symptoms include depressed mood, anxiety, chronic sleep impairment, and mild memory loss which caused some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular rating that is assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  Therefore, a referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has been granted entitlement to a TDIU in part because of his PTSD, and he has not specifically alleged that he is unemployable solely because of his PTSD.  As such, Rice is inapplicable here.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A.  Rheumatoid Arthritis

Historically, the Veteran submitted a claim of entitlement to service connection for rheumatoid arthritis (rheumatism) in March 2013.  The claim was denied in an April 2013 rating decision and this appeal ensued.

The available service treatment records include the Veteran's January 1946 separation examination which does not include any reference to rheumatism or rheumatoid arthritis.  No musculoskeletal defects were noted on examination.  

VA treatment records dated in 1986 do not include any complaints, findings, or treatment for rheumatism or arthritis.  

Post-service treatment records include a July 2013 medical certificate from R. Ausa, M.D., which includes a final diagnosis of osteoarthritis.  No medical opinion was included with the statement  

The service treatment records do not show complaints, findings, or a diagnosis of rheumatism or rheumatoid arthritis during service.  There were no diagnoses of rheumatism or rheumatoid arthritis in service or within the one year following service.  The first post service complaints of any reference to arthritis did not occur until a 2013 medical certificate, more than sixty-five years after the Veteran left service.    

While the Veteran's statements have generally attempted to link his claimed rheumatism to service, the contemporaneous evidence in the service treatment records do not show complaints of, or a diagnosis of, arthritis or rheumatism.

The Board finds that the Veteran did not have continuous symptoms of rheumatoid arthritis or rheumatism since service.  As noted, the first post-service medical evidence of arthritis was not shown until 2013 when osteoarthritis was diagnosed.  

The Veteran has through the course of his appeal voiced some assertions that his rheumatism was related to his service during World War II.  However, he did not identify any specific injury incurred during service nor has he has he described experiencing rheumatism during service.

As such, the evidence simply does not show chronic rheumatism or rheumatoid arthritis in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed rheumatism or rheumatoid arthritis.   Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his claimed rheumatism is related to his period of service, the Board acknowledges the holding of the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of osteoarthritis must be based on diagnostic testing.  With regard to the diagnosed osteoarthritis, the Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the diagnosed osteoarthritis is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address the etiology of the osteoarthritis.   

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current osteoarthritis is related to his period of service.  The only medical evidence of record denoting a diagnosis of osteoarthritis includes only a diagnosis and no reference to the etiology of the disorder.   

In sum, the evidence weighs against a finding that the Veteran's claimed rheumatism, rheumatoid arthritis, or osteoarthritis developed in service or in the one year period following service, or that it has been continuous since service. Moreover, the evidence is against a finding that the diagnosed osteoarthritis is related to service on a direct basis. 

As it relates to the statements from the Veteran asserting a nexus between his diagnosed osteoarthritis and his service, the Board again acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The weight of the evidence is against a finding that the Veteran's diagnosed osteoarthritis (claimed as rheumatism) was the result of his service, and the Veteran's claim is denied.

B.  Poor Vision

Historically, the Veteran submitted a claim of entitlement to service connection for poor vision in March 2013.  The claim was denied in an April 2013 rating decision and this appeal ensued.

Congenital or developmental defects and refractive error of the eye are not considered to be a disease or injury with the meaning of the statutes governing service connection.  38 C.F.R. §§ 3.03(c), 4.9.  In-service incurrence of a disease or injury is not possible with respect to manifestations of a congenital or developmental defect.  Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease); Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003) (upholding VA regulation that refractive errors of the eye are a congenital defect and thus do not constitute an injury or disease incurred in service).

The available service treatment records include the Veteran's January 1946 separation examination which reflects no eye abnormalities.  

Post-service treatment reports from VA dated in 1986 do not reference any complaints, findings, or treatment for any eye disability.

Post-service treatment records include a July 2013 medical certificate from R. Ausa, M.D., which includes reference to ophthalmologic notes which reference that the eye position is central, steady and maintained (CSM) bilaterally and Dr. Ausa recommended bilateral cataract surgery.  

After reviewing the evidence of record and the pertinent laws and regulations, the Board finds the Veteran is not entitled to service connection for an eye disorder.  

The Board finds that the competent evidence does not show a relationship between the Veteran's claimed eye disorder and his period of active service.  The earliest medical evidence of a diagnosis of any eye disability (cataracts) came at the time of the July 2013 medical statement from Dr. Ausa.  Consequently, the earliest indication of a diagnosis of an eye disorder came in 2013, more than sixty-five years after the Veteran left service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of an eye disorder is also evidence that weighs against the Veteran's claim. 

None of the clinical evidence in the claims file reveals that the Veteran has diminished visual acuity that is due to an eye disorder related to service.  Moreover, even assuming that the Veteran has "poor vision," refractive error of the eyes is not a disease for VA purposes and there is no evidence of any superimposed injury to the eyes during service. 

Although the Veteran contends that he has an eye disorder related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed eye disorder because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his eye disorder being related to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had an eye disability during service and the claims file does not contain competent evidence linking an eye disorder to service.  There is also no lay evidence of any continuity of symptomatology of an eye disorder since active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disorder, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for an eye disorder is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


